                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

LAWRENCE M. JIRON,

              Plaintiff,

vs.                                                                  No. CIV 21-0084 JB/KBM

STATE OF COLORADO,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court following Plaintiff Lawrence Jiron’s failure to

amend his defective pleading in accordance with rule 8 of the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 8(a). Jiron is incarcerated and proceeding pro se. See Letter-Complaint

Regarding Judgment on Universal Commercial Lien at 68, filed February 1, 2021 (Doc. 1)(no

paragraph numbering)(“Letter-Complaint”).      The Honorable Karen Molzen, United States

Magistrate Judge for the United States District Court for the District of New Mexico, ordered

previously Jiron to file an amended complaint that conforms to the form Prisoner Civil Rights

Complaint and rule 8(a). See Order to Cure Deficiency, filed March 20, 2021 (Doc. 7)(“Cure

Order”). Because Jiron has not complied with the Cure Order, the Court will dismiss this case

without prejudice.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Jiron is an inmate at the Crowley County Correctional Facility in Olney Springs, Colorado.

See Letter-Complaint at 68. His Letter-Complaint consists of sixty-eight pages. See Letter-

Complaint at 1-68. The Letter-Complaint opens by referencing several cases that Jiron filed in

Colorado state courts and in the United States District Court for the District of Colorado. See
Letter-Complaint at 1. The Letter Complaint suggests that those courts dismissed each case for

unknown reasons.     See Letter-Complaint at 1-2.       The Letter-Complaint then cites various

sections of: (i) the United States Code; (ii) the Uniform Commercial Code; and (iii) anti-trust

statutes, and raises oblique arguments about excessive sentencing and intellectual property

infringement. See Letter-Complaint at 1-6. Jiron also attaches: (i) diagrams of the moon; (ii) a

drawing of Cleopatra; (iii) state court pleadings; (iv) interview requests; and (v) correspondence

regarding anti-trust violations, COVID-19, and prison books. See Letter-Complaint at 7-66.

The Letter-Complaint seeks at least $950,000.00 from the State of Colorado and other unidentified

Defendants. See Letter-Complaint at 64. Within three weeks after filing the Complaint, Jiron

also filed an Inmate Motion Requesting to File Without Prepayment of Filing/Service Fees, filed

February 1, 2021 (Doc. 2)(“IFP Motion”); a Letter-Motion Demanding the Appointment of

Counsel, filed February 26, 2021 (Doc. 5)(“First Motion to Appoint Counsel”); and a second

Letter-Motion Demanding the Appointment of Counsel and a Civil Investigation, filed February

26, 2021 (Doc. 6)(“Second Motion to Appoint Counsel”).

       By an Order entered February 4, 2021, the Court referred the matter to Magistrate Judge

Molzen for recommended findings and disposition, and to enter non-dispositive orders. See

Order of Reference in Prisoner Cases, filed February 4, 2021 (Doc. 3). Magistrate Judge Molzen,

thereafter, entered the Cure Order. See Cure Order at 1. The Cure Order explains:

              Because Plaintiff filed his Letter-Complaint while incarcerated, it is subject
       to sua sponte screening under 28 U.S.C. § 1915A. The Court must dismiss any
       claim that is frivolous, malicious, or fails to state a cognizable claim. See 28
       U.S.C. § 1915A(b). The Court cannot perform its screening function because it is
       unclear which claims Plaintiff intends to assert and whether jurisdiction lies in New
       Mexico. . . .

               Accordingly, Plaintiff must file a single amended complaint within thirty
       (30) days of entry of this Order. The amended complaint must comply with Fed.
       R. Civ. P. 8(a), which requires a short and plain statement of the grounds for relief.

                                               -2 -
       It must also list the specific Defendants Plaintiff wishes to sue. The amendment
       should “explain what each defendant did to [Plaintiff] . . . ; when the defendant did
       it; how the defendant’s action harmed him . . . ; and what specific legal right the
       plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
       Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). Finally, Plaintiff must also specify
       how the claims are connected to New Mexico, and why he believes this Court has
       jurisdiction over the case. For example, Plaintiff should specify whether any
       Defendants are located in New Mexico or whether any alleged wrongdoing
       occurred here.

Cure Order at 1-2.

       Magistrate Judge Molzen warns Jiron that, if he does not file timely an amended complaint,

or filed an amended complaint that violates Rule 8(a) and the above instructions, the Court may

dismiss the case without further notice. See Cure Order at 2-3. The Clerk’s Office mailed Jiron

a blank 42 U.S.C. § 1983 complaint to assist with the amendment. See Cure Order at 3; Staff

Note, filed March 22, 2021 (no document number). The deadline to file an amended complaint

that complies with rule 8(a) was April 19, 2021. See Cure Order at 3. Jiron has not complied

with the Cure Order. Instead, he filed a third Letter-Motion Demanding Judgment and the

Appointment of Counsel. See Letter-Motion Demanding Judgment and the Appointment of

Counsel, filed March 29, 2021 (Doc. 8)(“Third Motion to Appoint Counsel”). The Court will set

out the standards for reviewing pro se prisoner complaints before evaluating whether to dismiss

the case.

            LAW REGARDING INITIAL REVIEW OF PRISONER COMPLAINTS

       Section 1915A of Title 28 of the United States Code requires the court to conduct a sua

sponte review of all civil complaints where the plaintiff is incarcerated and seeks relief from a

government official. See 28 U.S.C. § 1915A. The court must dismiss any in forma pauperis

complaint that is frivolous, malicious, or “fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915A(b). The court also may dismiss a complaint sua sponte under rule 12(b)(6) if



                                              -3 -
“it is patently obvious that the plaintiff could not prevail on the facts alleged, and allowing [the

plaintiff] an opportunity to amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991)(internal quotation marks omitted). In other words, the same standard

of review applies under rule 12(b)(6) and § 1915(e).

       Rule 12(b)(6) tests the “sufficiency of the allegations within the four corners of the

complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th

Cir. 1994)(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)).             A complaint’s

sufficiency is a question of law, and, when reviewing the complaint, a court must accept as true all

of a complaint’s well-pled factual allegations, view those allegations in the light most favorable to

the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. See Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007)(“[O]nly ‘[i]f a reasonable person could not

draw . . . an inference [of plausibility] from the alleged facts’ would the defendant prevail on a

motion to dismiss.” (quoting Makor Issues & Rights, Ltd. v. Tellabs, Inc, 437 F.3d 588, 602 (7th

Cir. 2006)(second alteration in Tellabs, Inc. v. Makor Issues & Rights, Ltd.)); Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion,

we accept as true all well-pleaded factual allegations in a complaint and view these allegations in

the light most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

2006))).

       A complaint need not set forth detailed factual allegations, but “[a] pleading that offers

‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’” is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual



                                                -4 -
allegations must be enough to raise a right to relief above the speculative level . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact) . . . .” Bell

Atl. Corp. v. Twombly, 550 U.S. at 555 (footnote omitted).

          To survive rule 12(b)(6) review, a plaintiff’s complaint must contain sufficient “facts that,

if assumed to be true, state a claim to relief that is plausible on its face.” Mink v. Knox, 613 F.3d

995, 1000 (10th Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. at 678). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complainant must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)(emphasis omitted). The Tenth Circuit has

stated:

          “[P]lausibility” in this context must refer to the scope of the allegations in a
          complaint: if they are so general that they encompass a wide swath of conduct,
          much of it innocent, then the plaintiffs “have not nudged their claims across the line
          from conceivable to plausible.” . . . The allegations must be enough that, if
          assumed to be true, the plaintiff plausibly (not just speculatively) has a claim for
          relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. at 570).

          In conducting the initial review, a pro se prisoner’s pleadings “are to be construed liberally

and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,

935 F.2d at 1110. If the court can “reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal

                                                  -5 -
authority, . . . confusion of various legal theories, . . . poor syntax and sentence construction, or . .

. unfamiliarity with pleading requirements.” Hall v. Bellmon, 935 F.2d at 1110. At the same

time, however, the Court should not serve as the pro se party’s advocate. See Hall v. Bellmon,

935 F.2d at 1110. Pro se parties must file a legible pleading that complies with rule 8. That rule

requires: “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for

the relief sought[.]” Fed. R. Civ. P. 8(a). “It is not the role of . . . the court . . . to sort through a

lengthy . . . complaint and voluminous exhibits . . . to construct plaintiff’s causes of action.”

McNamara v. Brauchler, 570 F. App’x 741, 743 (10th Cir. 2014)(unpublished)(citations omitted).

See also Pola v. Utah, 458 F. App’x 760, 761 (10th Cir. 2012)(unpublished)(affirming dismissal

of complaint that “included everything but the kitchen sink”). Allowing such pleadings to survive

screening “would force the Defendants to carefully comb through” various documents “to

ascertain which . . . pertinent allegations to which a response is warranted.” McNamara v.

Brauchler, 570 F. App’x at 743.

                   LAW REGARDING RULE 8 AND NOTICE PLEADING

        Rule 8(a) states:

        (a)     Claim for Relief. A pleading that states a claim for relief must contain:

                (1)     a short and plain statement of the grounds for the court's
                        jurisdiction, unless the court already has jurisdiction and the
                        claim needs no new jurisdictional support;

                (2)     a short and plain statement of the claim showing that the
                        pleader is entitled to relief; and

                (3)     a demand for the relief sought, which may include relief in
                        the alternative or different types of relief.

Fed. R. Civ. P. 8(a).



                                                  -6 -
       The United States Court of Appeals for the Tenth Circuit clarified recently that a plaintiff

“does not need to provide exact details to” comply with Rule 8(a). Richeson v. United States,

2021 WL 868485, at *2 (10th Cir. March 9, 2021)(unpublished). “He needs only to provide

allegations which are clear enough so that the opposing party and the court can discern a factual

and legal basis for his claims.” Richeson v. United States, 2021 WL 868485 at *2. In Richeson

v. United States, the Tenth Circuit determined that the United States District Court for the District

of Colorado dismissed properly a complaint containing “84 pages of attachments,” which “provide

a few pieces of the puzzle as to what has happened” and “demonstrate only a general allegation of

wrongdoing.” 2021 WL 868485, at *2. The Tenth Circuit also repeatedly has rejected “shotgun”

complaints that bring every conceivable claim against multiple defendants. Glenn v. First Nat.

Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir. 1989)(“The law recognizes a significant

difference between notice pleading and ‘shotgun’ pleading.”); Pola v. Utah, 458 F. App’x. 760,

762 (10th Cir. 2012)(affirming the dismissal of a complaint that was “incoherent, rambling, and

include[s] everything but the kitchen sink”); McNamara v. Brauchler, 570 F. App’x 741, 743 (10th

Cir. 2014)(allowing shotgun pleadings to survive screening “would force the Defendants to

carefully comb through [the documents] to ascertain which . . . pertinent allegations to which a

response is warranted”).

                                           ANALYSIS

       Jiron filed a sixty-eight-page Letter-Complaint containing oblique reference to claims that

were dismissed in Colorado, to the United States Code, to the Uniform Commercial Code, to anti-

trust statutes, to excessive sentencing, and to intellectual property infringement. See Letter-

Complaint at 1-67. The attached diagrams, drawings, and correspondence do not shed light on

the claims. The Letter-Complaint functions as a “shotgun pleading,” citing various topics and



                                               -7 -
statutes that make it impossible to “discern a factual and legal basis for” Jiron’s claims. Richeson

v. United States, 2021 WL 868485 at *2. It is also impossible to determine from the Letter-

Complaint whether jurisdiction lies in New Mexico, since Jiron has no apparent connection to this

state. See Letter-Complaint at 1-67. Magistrate Judge Molzen has given Jiron an opportunity to

file a discernable complaint that complies with Rule 8(a) and alleges a basis for jurisdiction, and

the Clerk’s Office has sent him a blank form complaint for guidance. See Cure Order at 2-3.

Instead of returning the form, Jiron has filed the Third Motion to Appoint Counsel. See Third

Motion to Appoint Counsel at 1. The Court cannot construe somehow that filing as an amended

complaint that complies with rule 8(a). Like the original Letter-Complaint, the Third Motion to

Appoint Counsel cites irrelevant statutes, contains a list of different orders, and includes drawings

and diagrams that bear no relation to any claim.1 See Third Motion to Appoint Counsel at 1-5.

The Court, therefore, determines the Letter-Complaint does not comply with rule 8(a), and that

Jiron has not cured the deficiency as Magistrate Judge Molzen directed.

       “If the complainant fails to comply with Rule 8, a court may dismiss an action with or

without prejudice . . . .” Fletcher v. Raemisch, 768 F. App’x 825, 826 (10th Cir. 2019). The



       1
           To the extent that Jiron seeks counsel on the ground that he cannot comply with Rule 8(a),
the Court denies this request. “Courts are not authorized to appoint counsel in [civil] cases;
instead, courts can only ‘request’ an attorney to take the case” on a pro bono basis. Rachel v.
Troutt, 820 F.3d 390, 397 (10th Cir. 2016). Factors guiding the Court’s decision include “the
merits of the claims, the nature of the claims, [the inmate’s] ability to present the claims, and the
complexity of the issues.” Rachel v. Troutt, 820 F.3d at 397. Considering these factors, the
Court will not take the extraordinary step of asking a local attorney to represent Jiron on a pro
bono basis. Jiron has not filed a comprehensible pleading, and the few discernable allegations
(i.e., allegations directed at relitigating Colorado rulings) lack merit. Moreover, the Tenth Circuit
holds that “[l]ike all other civil litigants, [pro se parties] must comply with Rule 8.” Lucero v.
United States, 2021 WL 612349, at *2 (10th Cir. Feb. 17, 2021). See also Kay v. Bemis, 500
F.3d 1214, 1218 (10th Cir. 2007)(“[L]iberal treatment is not without limits, and this court has
repeatedly insisted that pro se parties follow the same rules of procedure that govern other
litigants.”)(quotations omitted).

                                               -8 -
Court dismisses the Letter-Complaint without prejudice, because there is no way to determine what

claims are being dismissed, and Jiron has not shown that the Court has jurisdiction to enter an

adjudication on the merits. The Court also will deny all other pending motions as moot, including

the IFP Motion; the First Motion to Appoint Counsel; the Second Motion to Appoint Counsel; and

the Third Motion to Appoint Counsel.

       IT IS ORDERED that: (i) the Court dismisses this civil action without prejudice, including

Letter-Complaint Regarding Judgment on Universal Commercial Lien at 68, filed February 1,

2021 (Doc. 1); (ii) the Court will enter a separate Final Judgment closing the civil case; (iii) the

Court denies as moot Plaintiff Lawrence Jiron’s: (a) Inmate Motion Requesting to File Without

Prepayment of Filing/Service Fees, filed February 1, 2021 (Doc. 2); (b) Letter-Motion Demanding

the Appointment of Counsel, filed February 26, 2021 (Doc. 5); (c) Letter-Motion Demanding the

Appointment of Counsel and a Civil Investigation, filed February 26, 2021 (Doc. 6); and (d) Letter-

Motion Demanding Judgment and the Appointment of Counsel, filed March 29, 2021 (Doc. 8).




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE



Parties:

Lawrence M. Jiron
Olney Springs, Colorado

       Plaintiff pro se




                                               -9 -
